Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election of invention I (claims 1-5) in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.         Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

3.         Applicant’s election with traverse of Species Ic (Fig. 9) and Species 2a (Fig. 15A) in the reply filed on 07/12/2022 is also acknowledged. The traversal is based on the argument that Figs. 10 and 11 depict various views of the blade assembly of Fig. 9; and Figs. 1-3 and 5 are used to show and describe the broader aspects of the system of Fig. 9. Applicant’s argument with respect to Figs. 10-11 and Figs. 1 and 5 are persuasive. It should be noted that Figs. 1, 5, and 9-11 have not been grouped as a separate group of Species in the restriction requirement mailed on 05/18/2022. Therefore, Figs. 1, 5 and 10-11 will be considered with the elected Species which in Species Ic (Fig. 9). 
             However, Figs. 2-3 do not show a broader aspect of the invention in Fig. 9. In fact, Figs. 2-3 depict a species with a single mounting fastener, but Figs. 9-11 depict a species with two mounting fasteners on each end of the V-shaped blade.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoth et al. (5,337,640), hereinafter Arnoth, as provided with the IDS submitted on 07/28/2021, in view of Blum (2,394,034). Regarding claim 1, Arnoth teaches a blade assembly 10 for cutting food, the blade assembly comprising: a blade support frame 14 having an upstream end, a downstream end, a food flow path 16 extending from the upstream end to the downstream end, and a plurality of blade mounts (each blade mount is defined by the edge of the blade holder 14 which supports the lower edge of the end 40a of the blade 28, Figs. 1-2; the bolts 43, Fig. 2; and one leg of the upper blade 18 which contact the upper edge of blade end 40b of the blade 28, Figs. 2 and 8) distributed around the food flow path; and a plurality of V-shaped blades 28 (which could be in a shape of untruncated V or V shaped; Fig. 10 and col. 5, lines 49-61) removably fastened to the blade support frame 14, each V- shaped blade 28 having a first end portion (40a) connected to one of the blade mounts, a second end portion (40b) connected to another of the blade mounts, and an intermediate portion (defriend by an apex (42a) of the V-shaped blade) extending from the first end portion to the second end portion, the intermediate portion extending into the food flow path 16; wherein each of the first and second end portions of each V-shaped blade is removably fastened to a respective one of the blade mounts by a removable fastener to inhibit the V-shaped blade from rotating when impacted by food. It should be noted that the truncated “V” shaped blade is still a V-shaped blade. However, Arnoth teaches that the blades may be in the shape of an untruncated letter “V”.  See col. 5, lines 60-61 in Arnoth.  
             Arnoth does not explicitly teach that the at least two spaced apart removable fasteners are used to inhibit each end of the V-shaped blade. It should be noted that the instant invention (in an alternative embodiment) teaches a single fastener is sufficient to inhabit the movement of the blade. See Fig. 6 of the instant invention. In other words, a single fastener or alternatively two fasteners could be used to secure each end of the blade to the respective mounting portion. 
             However, Blum teaches a saw blade 7 which is mounted on a blade mount on each end of the blade 7. Blum also teaches that each of a first ends portion and a second end portion of the blade is removably fastened to a respective one of the blade mounts by a at least two spaced apart removable fasteners 15. It should be noted that Blum teaches that the number of the fasteners depends on the size of the blade. See page 1, col. 2, lines 10-16 in Blum. It would have been obvious to a person of ordinary skill in the art to provide Arnoth’s blade assembly with at least two fasteners on each end of the blade, as taught by Blum, in order to firmly mount the blade, specially a bigger blade, to the frame. In addition, it would have been obvious to a person of ordinary skill in the art to provide Arnoth’s blade assembly with at least two fasteners instead of a single fastener on each end of the blade, as taught by Blum, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
                 Regarding claim 2, Arnoth, as modified by Blum, teaches everything noted above including that the removable fasteners are threaded fasteners.  
                 Regarding claim 3, Arnoth teaches everything noted above including that
the intermediate portion of each blade is unsupported.                   
                  Regarding claim 5, Arnoth teaches everything noted above including that
the plurality of V-shaped blades 18 comprises a plurality of blade groups (Fig. 3), each blade group including at least two V-shaped blades 18 that together define a V-shaped profile space when viewed parallel to a downstream direction.

6.         Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (5,000,141), hereinafter Julian, as provided with the IDS submitted on 07/28/2021, in view of Blum (2,394,034). Regarding claim 1, Julian teaches a blade assembly for cutting food, the blade assembly comprising: a blade support frame 34 having an upstream end, a downstream end, a food flow path (Fig. 3)  extending from the upstream end to the downstream end, and a plurality of blade mounts distributed around the food flow path; and a plurality of V-shaped blades 10 removably fastened to the blade support frame 34, each V- shaped blade 10 having a first end portion connected to one of the blade mounts, a second end portion  connected to another of the blade mounts, and an intermediate portion (Figs. 1-2) extending from the first end portion to the second end portion, the intermediate portion extending into the food flow path; wherein each of the first and second end portions of each V-shaped blade 10 is removably fastened to a respective one of the blade mounts by a removable fastener 48 to inhibit the V-shaped blade from rotating when impacted by food. See Figs. 1-4 in Julian.   
             Julian does not explicitly teach that the at least two spaced apart removable fasteners are used to inhibit each end of the V-shaped blade. It should be noted that the instant invention (in an alternative embodiment) teaches a single fastener is sufficient to inhabit the movement of the blade. See Fig. 6 of the instant invention. In other words, a single fastener or alternatively two fasteners could be used to secure each end of the blade to the respective mounting portion.
              However, Blum teaches a saw blade 7 which is mounted on a blade mount on each end of the blade 7. Blum also teaches that each of a first ends portion and a second end portion of the blade is removably fastened to a respective one of the blade mounts by a at least two spaced apart removable fasteners 15. It should be noted that Blum teaches that the number of the fasteners depends on the size of the blade. See page 1, col. 2, lines 10-16 in Blum. It would have been obvious to a person of ordinary skill in the art to provide Julian’s blade assembly with at least two fasteners on each end of the blade, as taught by Blum, in order to firmly mount the blade, specially a bigger blade, to the frame. In addition, it would have been obvious to a person of ordinary skill in the art to provide Julian’s blade assembly with at least two fasteners instead of a single fastener on each end of the blade, as taught by Blum, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
                  Regarding claim 2, Julian teaches everything noted above including that the removable fasteners are threaded fasteners.  
                  Regarding claim 4, Julian teaches everything noted above including that the blade support frame 34 comprises a plurality of blade support risers (38-41) spaced apart circumferentially around the food flow path, each of the blade support risers including a plurality of the blade mounts, and for each of the V-shaped blades, the first end portion is removably fastened to one of the blade mounts on one of the blade support risers, and the second end portion is removably fastened to another of the blade mounts on the circumferentially adjacent blade support riser.  See Fig. 4 in Julian. 
                  Regarding claim 5, Julian teaches everything noted above including that
the plurality of V-shaped blades 10 comprises a plurality of blade groups (Fig. 1), each blade group including at least two V-shaped blades 10 that together define a V-shaped profile space when viewed parallel to a downstream direction.

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Tedack (2005/0194000 A1) and Summers (0548,145) teach at least two fasteners 
 which secure each end of a blade to a mounting portion. 

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 21, 2022